05/22/2020
          IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                           AT KNOXVILLE
                           Assigned on Briefs April 29, 2020

                  KAMONIE ECTOR v. STATE OF TENNESSEE

                   Appeal from the Criminal Court for Knox County
                    No. 114421PC      Steven Wayne Sword, Judge
                       ___________________________________

                             No. E2019-01414-CCA-R3-PC
                        ___________________________________


The petitioner, Kamonie Ector, appeals the denial of his post-conviction petition, arguing
the post-conviction court erred in finding he received the effective assistance of counsel
prior to and during his guilty plea hearing. After our review of the record, briefs, and
applicable law, we affirm the denial of the petition.

     Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

J. ROSS DYER, J., delivered the opinion of the court, in which NORMA MCGEE OGLE and
TIMOTHY L. EASTER, JJ., joined.

J. Liddell Kirk, Knoxville, Tennessee, for the appellant, Kamonie Ector.

Herbert H. Slatery III, Attorney General and Reporter; Sophia S. Lee, Senior Assistant
Attorney General; Charme Allen, District Attorney General; and Phil Morton, Assistant
District Attorney General, for the appellee, State of Tennessee.

                                       OPINION

                               Facts and Procedural History

I.       Guilty Plea Hearing

       Following a traffic stop on September 30, 2016, the petitioner was indicted for
possession with intent to deliver 0.5 grams or more of cocaine in a school zone and felon
in possession of a firearm. On March 20, 2018, the petitioner pled guilty to possession
with intent to deliver 0.5 grams or more of cocaine and felon in possession of a firearm.
The petitioner, a Range II offender, received an effective sentence of twenty years in
confinement. However, the terms of the plea agreement allowed him to serve his
sentence at the Range I release eligibility of thirty percent. The facts underlying the plea,
as explained by the State, were as follows:

              Proof in this case would show that on September 30th, 2016, about
       9:40 in the evening, officers stopped a white Chevrolet Cavalier on the I-
       275 north off-ramp to Baxter Avenue. That’s here in Knox County.
       They—officers had observed [the petitioner] get into that—that vehicle in
       the passenger seat, and they knew at that time he had prior—or had several
       outstanding warrants. He was taken into custody.

              A search of the vehicle revealed a quantity of crack cocaine,
       approximately 3.66 grams, packaged in a manner consistent with resale.
       Also found in the vehicle was a loaded 9-millimeter handgun under the
       driver seat, close to the rear of that driver seat. The cocaine, or the
       substance thought to be cocaine, was field-tested, also sent to TBI lab, and
       it was confirmed to be cocaine.

             Proof would further be that as of that date [the petitioner] had been
       convicted of two offenses involving the use of force, and those would be
       attempted second-degree murder convicted [on] August 3rd, 2007, in
       Docket No. 86147, and also on that same date, that same docket number, he
       was convicted of aggravated robbery.

       During the plea colloquy, the petitioner informed the trial court that he understood
his rights. He further understood that, by pleading guilty to the charges, the petitioner
would be waiving his right to a trial by jury, to confront witnesses against him, and to
present witnesses in his defense. The petitioner testified he was satisfied with the
representation of trial counsel and had no concerns or complaints about trial counsel’s
representation. Finally, the petitioner affirmed he was not being forced to plead guilty.
The trial court accepted the plea agreement and found the petitioner guilty of possession
with intent to deliver 0.5 grams or more of cocaine, a Schedule II controlled substance,
and felon in possession of a firearm.

II.    Post-Conviction Hearing

       The petitioner subsequently filed a pro se petition for post-conviction relief and,
following the appointment of counsel, an amended petition for post-conviction relief,
arguing his guilty plea was involuntary due to trial counsel’s failure to adequately discuss
possible defenses with the petitioner. An evidentiary hearing was held on June 6, 2019,
during which the petitioner and trial counsel testified.

                                            -2-
       The petitioner testified he hired trial counsel to represent him after his case was
transferred to criminal court. Trial counsel met with the petitioner at the jail two or three
times and stayed for approximately fifteen minutes each visit. Regarding trial strategy,
the petitioner testified trial counsel did not discuss any possible defenses or trial
strategies with the petitioner. Instead, trial counsel repeatedly told the petitioner that he
would be found guilty if his case went to trial. Additionally, the petitioner claimed he
and trial counsel never reviewed or discussed the discovery in the petitioner’s case.

        The petitioner testified he wanted to go to trial because Harnissia Logan, the driver
of the vehicle during the traffic stop, made several inconsistent statements and, at one
point, claimed ownership of the gun found in the car. However, when the petitioner and
trial counsel discussed Ms. Logan’s inconsistent statements, trial counsel did not think
they would be important because Ms. Logan also alleged the petitioner’s family paid her
to lie about the gun.

       Prior to the petitioner’s trial date, trial counsel informed the petitioner that the
State was offering to remove the school zone enhancement and accept a plea and
sentence of twenty years at thirty percent release eligibility. Because the petitioner was
facing a minimum of thirty years at 100 percent service if convicted, trial counsel
recommended the petitioner accept the plea offer. The petitioner ultimately decided to
accept the offer because he would have the chance to make parole if his sentence was
served at thirty percent release eligibility as opposed to 100 percent service.

        After the guilty plea hearing, the petitioner contacted trial counsel and requested
the discovery in his case. After reviewing the discovery, the petitioner suspected an
acquaintance, Chris Teffeteller, who was in the vehicle, told the police where and when
to find the petitioner. Additionally, according to the petitioner, the dash cam video of the
traffic stop appeared to show the arresting officer, Raiques Crump, bend down and pick
up something off the ground prior to finding cocaine in the vehicle. Although Officer
Crump had been “chasing [the petitioner] for a couple of months,” the petitioner was
unsure why either Officer Crump or Mr. Teffeteller would try to set him up. The
petitioner testified he would have demanded to go to trial if he had reviewed his
discovery prior to accepting the guilty plea.

      On cross-examination, the petitioner acknowledged he was not sure how to prove
the gun and drugs were not his. In addition, the petitioner admitted he never told trial
counsel that he wished to testify at trial and did not give trial counsel the names of
witnesses to call on his behalf.

       Trial counsel testified he was retained by the petitioner’s family to represent the
petitioner in criminal court. After receiving discovery from the State, trial counsel gave
                                            -3-
the petitioner a copy of the discovery and reviewed it with him. Although trial counsel
could not recall whether he showed the petitioner the dash cam video, he testified he
would have provided the petitioner a summary of the video if he was unable to bring his
computer to the jail. However, trial counsel did not see anything in the video that would
suggest Officer Crump planted evidence. Regarding Mr. Teffeteller, trial counsel
testified the petitioner did tell him about the possibility that Mr. Teffeteller “snitched him
out” to police, and, after researching the issue, trial counsel came to believe this was
probably true because the petitioner had an outstanding violation of parole warrant.

       At first, trial counsel was “somewhat encouraged” by the fact that Ms. Logan
claimed ownership of the gun. However, he later learned she told the State that the
petitioner’s family paid her to perjure herself at the preliminary hearing. Additionally,
Ms. Logan had no criminal record whereas the petitioner had prior convictions involving
violence.

        Because the petitioner was facing a significant amount of time at 100 percent
service if convicted and because trial counsel believed the case would be difficult to win,
he encouraged the petitioner to accept the plea offer from the State. Additionally, trial
counsel was afraid the trial court would enhance the petitioner’s sentence based on the
allegations that he or his family had paid Ms. Logan to perjure herself. Trial counsel also
testified the petitioner never told him the gun and drugs were not his, and, if the petitioner
had told trial counsel this, he would have asked for a continuance in order to hire an
investigator.

       After its review of the evidence presented, the post-conviction court denied relief,
and this timely appeal followed.

                                          Analysis

       On appeal, the petitioner argues his guilty plea was the result of ineffective
assistance of counsel. Specifically, the petitioner argues trial counsel did not give the
petitioner discovery prior to the guilty plea hearing or discuss possible defenses with the
petitioner. The petitioner claims that had he received discovery prior to accepting the
plea offer, he would have rejected the offer and gone to trial. The State contends the
post-conviction court properly denied the petition.

       The petitioner bears the burden of proving his post-conviction factual allegations
by clear and convincing evidence. Tenn. Code Ann. § 40-30-110(f). The findings of fact
established at a post-conviction evidentiary hearing are conclusive on appeal unless the
evidence preponderates against them. Tidwell v. State, 922 S.W.2d 497, 500 (Tenn.
1996). This Court will not reweigh or reevaluate evidence of purely factual issues.
                                            -4-
Henley v. State, 960 S.W.2d 572, 578 (Tenn. 1997). However, appellate review of a trial
court’s application of the law to the facts is de novo, with no presumption of correctness.
See Ruff v. State, 978 S.W.2d 95, 96 (Tenn. 1998). The issue of ineffective assistance of
counsel presents mixed questions of fact and law. Fields v. State, 40 S.W.3d 450, 458
(Tenn. 2001). Thus, this Court reviews the petitioner’s post-conviction allegations de
novo, affording a presumption of correctness only to the post-conviction court’s findings
of fact. Id.; Burns v. State, 6 S.W.3d 453, 461 (Tenn. 1999).

       To establish a claim of ineffective assistance of counsel, the petitioner must show
both that counsel’s performance was deficient and that counsel’s deficient performance
prejudiced the outcome of the proceedings. Strickland v. Washington, 466 U.S. 668, 687
(1984); State v. Taylor, 968 S.W.2d 900, 905 (Tenn. Crim. App. 1997) (noting that the
standard for determining ineffective assistance of counsel applied in federal cases is also
applied in Tennessee). The Strickland standard is a two-prong test:

              First, the defendant must show that counsel’s performance was
       deficient. This requires showing that counsel made errors so serious that
       counsel was not functioning as the “counsel” guaranteed the defendant by
       the Sixth Amendment. Second, the defendant must show that the deficient
       performance prejudiced the defense. This requires showing that counsel’s
       errors were so serious as to deprive the defendant of a fair trial, a trial
       whose result is reliable.
466 U.S. at 687. In order for a post-conviction petitioner to succeed, both prongs of the
Strickland test must be satisfied. Id. Thus, courts are not required to even “address both
components of the inquiry if the defendant makes an insufficient showing on one.” Id.;
see also Goad v. State, 938 S.W.2d 363, 370 (Tenn. 1996) (stating that “a failure to prove
either deficiency or prejudice provides a sufficient basis to deny relief on the ineffective
assistance claim”).

       A petitioner proves a deficiency by showing “counsel’s acts or omissions were so
serious as to fall below an objective standard of reasonableness under prevailing
professional norms.” Goad, 938 S.W.2d at 369 (citing Strickland, 466 U.S. at 688;
Baxter v. Rose, 523 S.W.2d 930, 936 (Tenn. 1975)). The prejudice prong of the
Strickland test is satisfied when the petitioner shows there is a reasonable probability, or
“a probability sufficient to undermine confidence in the outcome,” that “but for counsel’s
unprofessional errors, the result of the proceeding would have been different.”
Strickland, 466 U.S. at 694. However, “[b]ecause of the difficulties inherent in making
the evaluation, a court must indulge a strong presumption that counsel’s conduct falls
within the wide range of reasonable professional assistance; that is, the defendant must
overcome the presumption that, under the circumstances, the challenged action ‘might be
                                           -5-
considered sound trial strategy.’” Id. at 689 (quoting Michel v. Louisiana, 350 U.S. 91,
101 (1955)).

        A guilty plea must be knowingly, voluntarily, and intelligently entered in order to
be valid. Lane v. State, 316 S.W.3d 555, 562 (Tenn. 2010). The court must determine
whether the guilty plea evidences a voluntary and informed decision to pursue a guilty
plea in light of the alternative options available to the defendant. Id. In the context of a
post-conviction challenge to a guilty plea, both prongs of the Strickland test must be met.
Garcia v. State, 425 S.W.3d 248, 256 (Tenn. 2013). Thus, to successfully challenge his
guilty plea, the petitioner must show counsel’s performance was deficient, and he “must
establish a reasonable probability that, but for the errors of his counsel, he would not
have entered the plea.” Adkins v. State, 911 S.W.2d 334, 349 (Tenn. Crim. App. 1994)
(citing Hill v. Lockhart, 474 U.S. 52, 59 (1985)); Garcia, 425 at 257 (Tenn. 2013).

        At the evidentiary hearing, the petitioner testified he did not review discovery with
trial counsel prior to accepting the plea offer. However, following the guilty plea
hearing, trial counsel sent the petitioner the discovery from the case, and, after reviewing
the dash cam video and other discovery, the petitioner came to believe he was set up by
Officer Crump and Mr. Teffeteller. The petitioner testified he would have rejected the
offer and gone to trial if he had reviewed the discovery, particularly the dash cam video,
prior to the guilty plea hearing. Trial counsel testified he reviewed discovery with the
petitioner and provided the petitioner with a copy of the paper discovery. Although trial
counsel could not specifically recall whether he reviewed the dash cam video with the
petitioner, he testified he would have summarized the video and provided the petitioner
with a copy of the summary. Additionally, trial counsel did not believe anything in the
video suggested Officer Crump planted evidence or that there was enough proof to argue
that at trial.

       In denying the petition, the post-conviction court made the following findings:

       [The petitioner] met with his attorney on multiple occasions and discussed
       the evidence and potential defenses. Both the court and his attorney
       advised the [p]etitioner clearly that he had the option of proceeding to trial
       and that the choice was his alone to make. There is no doubt that he made
       the decision to accept the offer in order to receive a significantly shorter
       sentence with a potential release in 6.5 years as opposed to 30 or more.

       The court does not find the [p]etitioner credible when he testified that had
       he seen the cruiser video before the plea he would have gone to trial. [Trial
       counsel] reviewed the video and found nothing to support a defense of
       “planted evidence”. The court finds this assessment to be reasonable. The
                                            -6-
       [p]etitioner himself testified that he wanted to avoid the 100% service rate
       he was facing. This choice to enter the negotiated plea settlement was
       knowingly and voluntarily made.

       Implicit in the post-conviction court’s order denying relief is an accreditation of
trial counsel’s testimony, and nothing in the record preponderates against the post-
conviction court’s factual findings. See Tidwell, 922 S.W.2d at 500. Furthermore,
although the petitioner asserts he would have proceeded to trial if he had received the
dash cam video prior to the guilty plea hearing, he failed to present the video at the
evidentiary hearing. At the conclusion of the hearing, the post-conviction court took the
matter under advisement in order to allow the petitioner time to supplement the record
with the dash cam video. However, the video is not in the record, and nothing suggests
the post-conviction court viewed the video prior to making its ruling. Because the
petitioner failed to present the video, neither the post-conviction court nor this Court has
the ability to fully assess the petitioner’s claim. Therefore, the petitioner cannot establish
prejudice. Black v. State, 794 S.W.2d 752, 757-58 (Tenn. Crim. App. 1990). The
petitioner is not entitled to relief.

                                        Conclusion

      Based upon the foregoing authorities and reasoning, the judgment of the post-
conviction court is affirmed.


                                               ____________________________________
                                               J. ROSS DYER, JUDGE




                                            -7-